COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
  CRYSTAL HENDREN,                                                 No. 08-21-00132-CV
                                                   §
                               Appellant,                            Appeal from the
                                                   §
  v.
                                                                County Court at Law No. 5
  GABRIEL LAZAR,                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                  (TC# 2020DCV3449)
                                                   §

                                            O R D E R

          The Court has received a request for emergency relief from Appellant in this interlocutory

appeal.

          This Court may make any temporary orders necessary to preserve the parties' rights until

disposition of the appeal. Tex.R.App.P. 29.3. However, the appellate court must not suspend the

trial court's order if the appellant's rights would be adequately protected by supersedeas or another

order made under Rule 24. See id.

          We note that Appellant's motion to suspend the order subject to interlocutory appeal under

Tex.R.App.P. 29.2 remains pending with the trial court. Rule 29.2 allows the trial court to

supersede an interlocutory order in accordance with Rule 24, which in turn sets the standards for

determining amounts paid to supersede different types of judgments.


                                                  1
       Because there is a supersedeas request pending with the trial court, and because Appellant

has not explained why this Court should intervene before the supersedeas request has been

disposed of in the trial court, we will deny Appellant's request for emergency relief without

prejudice to refiling a future emergency relief request with this Court.


       IT IS SO ORDERED this 6th day of August, 2021.



                                              ___/s/ Jeff Alley_________
                                              JEFF ALLEY, JUSTICE


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2